 

Exhibit 10.11

 

EXECUTION COPY

 



 

 

 



 



THE Industrial Development Board

of the Parish of Ascension, Louisiana, Inc.

 

AND

 

IMTT-GEISMAR

 



 



 

AMENDED AND RESTATED LEASE AGREEMENT

 



 



 

Dated as of May 1, 2015

 

The interest of THE INDUSTRIAL DEVELOPMENT BOARD OF THE PARISH OF ASCENSION,
LOUISIANA, INC. (the “Issuer”) in this Amended and Restated Lease Agreement has
been assigned (except for “Reserved Rights” defined in this Amended and Restated
Lease Agreement) pursuant to the Amended and Restated Indenture of Trust dated
as of the date hereof from the Issuer to U.S. BANK NATIONAL ASSOCIATION, as
trustee (the “Trustee”), and is subject to the security interest of the Trustee
thereunder.

 



 

 



 



 



 

 

  

AMENDED AND RESTATED LEASE AGREEMENT

 

TABLE OF CONTENTS

 

(This Table of Contents is not a part of the Amended and Restated Lease
Agreement and is only for convenience of reference.)

 

ARTICLE I DEFINITIONS 1       Section 1.01 Definitions. 1 Section 1.02 Uses of
Phrases. 2       ARTICLE II REPRESENTATIONS, COVENANTS AND WARRANTIES 3      
Section 2.01 Representations, Covenants and Warranties of the Issuer. 3 Section
2.02 Representations, Covenants and Warranties of the Company. 3 Section 2.03
Tax-Exempt Status of the Bonds. 4 Section 2.04 Notice of Determination of
Taxability. 4 Section 2.05 State Bond Commission Reporting Requirements. 5      
ARTICLE III ACQUISITION AND CONSTRUCTION OF THE PROJECT; ISSUANCE OF THE BONDS 6
      Section 3.01 Agreement to Acquire, Construct, Improve and Equip the
Project. 6 Section 3.02 Agreement to Issue the Bonds; Application of Bond
Proceeds. 6 Section 3.03 Disbursements from the Project Fund. 6 Section 3.04
Furnishing Documents to the Trustee. 6 Section 3.05 Establishment of Completion
Date. 7 Section 3.06 Company Required to Pay in Event Project Fund Insufficient.
8 Section 3.07 Special Arbitrage Certifications. 8       ARTICLE IV LEASE
PROVISIONS; SUBSTITUTE CREDIT FACILITY 9       Section 4.01 Agreement to Acquire
and Lease the Project. 9 Section 4.02 Rental Payments. 9 Section 4.03
Obligations of Company and ITT Holdings LLC Unconditional. 12 Section 4.04
Substitute Credit Facility. 13 Section 4.05 Exemption From Ad Valorem Tax. 13
Section 4.06 Removal of Property. 13 Section 4.07 Additional Property
Constituting a Part of the Project. 14 Section 4.08 Authority to Act on Behalf
of the Issuer. 14 Section 4.09 Substitute Confirming Letter of Credit. 15      
ARTICLE V PREPAYMENT AND REDEMPTION 16       a.                 Prepayment and
Redemption. 16       ARTICLE VI SPECIAL COVENANTS 17       Section 6.01 No
Warranty of Condition or Suitability by Issuer. 17 Section 6.02 Access to the
Project. 17 Section 6.03 Further Assurances and Corrective Instruments. 17

 

i

 

  

Section 6.04 Issuer and Company Representatives. 17 Section 6.05 Financing
Statements. 17 Section 6.06 Covenant to Provide Ongoing Disclosure. 18 Section
6.07 Notice of Control. 18 Section 6.08 Acknowledgement and Covenant Regarding
Commercial Paper or Long Term Period. 18 Section 6.09 Environmental Matters. 18
      ARTICLE VII ASSIGNMENT, SELLING, LEASING; INDEMNIFICATION; REDEMPTION 19  
    Section 7.01 Assignment, Selling and Leasing. 19 Section 7.02 Release and
Indemnification Covenants. 19 Section 7.03 Issuer to Grant Security Interest to
Trustee. 20 Section 7.04 Indemnification of Trustee. 20       ARTICLE VIII
DEFAULTS AND REMEDIES 21       Section 8.01 Defaults Defined. 21 Section 8.02
Remedies on Default. 22 Section 8.03 No Remedy Exclusive. 23 Section 8.04
Agreement to Pay Attorneys’ Fees and Expenses. 23 Section 8.05 No Additional
Waiver Implied by One Waiver. 23       ARTICLE IX MISCELLANEOUS 24       Section
9.01 Term of Agreement. 24 Section 9.02 Notices. 24 Section 9.03 Binding Effect.
25 Section 9.04 Severability. 26 Section 9.05 Amounts Remaining in Funds. 26
Section 9.06 Amendments, Changes and Modifications. 26 Section 9.07 Execution in
Counterparts. 26 Section 9.08 Applicable Law. 26 Section 9.09 Captions. 26

 

EXHIBIT A - Project Description

EXHIBIT B - Form of Requisition

EXHIBIT C - Certificate of Completion

 

ii

 

  

AMENDED AND RESTATED LEASE AGREEMENT

 

THIS AMENDED AND RESTATED LEASE AGREEMENT, dated as of May 1, 2015, between The
Industrial Development Board of the Parish of Ascension, Louisiana, Inc., a
public body corporate and politic and an instrumentality of the State of
Louisiana created and existing under the Constitution and Laws of the State of
Louisiana (the “Issuer”) and IMTT-Geismar, a partnership organized and existing
under the laws of the State of Delaware (the “Company”);

 

WITNESSETH:

 

WHEREAS, the Issuer is authorized and empowered under the laws of the State of
Louisiana, including particularly Chapter 7 of Title 51 of the Louisiana Revised
Statutes of 1950, as amended (the “Act”), and other constitutional and statutory
authority supplemental thereto, to acquire, own, lease, rent, repair, renovate,
improve, finance, sell, and dispose of properties to the end that it may be able
to promote industry and develop trade by inducing manufacturing, industrial,
commercial, and other enterprises to locate in the State of Louisiana and
further the use of its agricultural products and natural resources; and to
acquire, own, lease, rent, repair, renovate, improve, finance, sell, and dispose
of properties to the end that it may be able to attract and retain business and
commercial enterprises to maintain and expand employment and the economy of the
Parish of Ascension, Louisiana; and

 

WHEREAS, pursuant to the Act, the Issuer is authorized to issue its bonds to
finance any land, easement, servitude, leasehold interest, or other interest or
right in land, and any building or other facility or improvement thereon,
including a single or multiple occupant office building or building complex, and
all movable and immovable properties deemed necessary in connection therewith,
including parking garages, whether or not now in existence, which shall be
suitable for use by the following or by any combination of two or more thereof:
any industry for the manufacturing, processing, or assembling of any raw,
agricultural, semi-manufactured, or manufactured products; any commercial
enterprise in storing, warehousing, distributing, or selling any products of
agriculture, fishing, forestry, mining, or industry; business or professional
offices; hotels; and any international, national, regional, or state offices of
business or industry, or any other facility that is determined by the Issuer to
be instrumental to the removal of blight or the redevelopment of distressed
areas, or to promote economic development through the creation of jobs, or to
enhance the tax base through the construction, renovation, or rehabilitation of
improvements and to pledge the revenues and receipts therefrom or from any
source thereof to secure such bonds; and

 

1

 

 

 

WHEREAS, in furtherance of the public purpose for which the Issuer was created,
the Issuer issued its $165,000,000 in principal amount of its Revenue Bonds
(IMTT-Geismar Project) Series 2007 (the “Bonds”) pursuant to the Indenture of
Trust dated as of June 1, 2007 between the Issuer and the Trustee, as amended
and restated by the Amended and Restated Indenture of Trust dated as of
September 1, 2009 (collectively, the “Original Indenture”), to finance the
acquisition, construction and equipping of a liquid logistics center to be
located in the Parish of Ascension (the “Project”) and has leased the Project to
IMTT-Geismar, a partnership organized and existing under the laws of the State
of Delaware (the “Company”); and

 

WHEREAS, the Issuer originally issued the Bonds on July 10, 2007 and such Bonds
are currently outstanding in the aggregate principal amount of $165,000,000; and

 

WHEREAS, in connection with the issuance of the Bonds, the Issuer acquired title
to the Project from the Company and leased the Project back to the Company
pursuant to a Lease Agreement dated as of June 1, 2007, as amended by the First
Amendment to Lease Agreement dated as of September 1, 2009 (the “Original
Agreement”), as amended and restated by this Agreement, pursuant to which the
Company agreed to make specified rental payments as described herein; and

 

WHEREAS, the Company has requested that the Issuer and the Trustee amend and
restate the Original Indenture and the Original Agreement for the purpose of
allowing for a bank rate mode and making certain related changes; and

 

WHEREAS, Section 12.02 of the Original Indenture and Section 9.06 of the
Original Agreement provide that the Owners of a majority in aggregate principal
amount of the Outstanding Bonds may, under certain conditions, consent to any
modification of the Original Agreement; and

 

WHEREAS, a copy of the written consent of the Owners is attached to the
Indenture as Exhibit D; and

 

WHEREAS, pursuant to this Agreement, the Company has agreed to pay the Issuer
amounts sufficient for the payment of the principal of and interest on the
Bonds, certain other payments thereunder; and

 

NOW, THEREFORE, THIS AGREEMENT WITNESSETH:

 

2

 

 

 

ARTICLE I

DEFINITIONS

 

Section 1.01         Definitions.

 

All capitalized, undefined terms used herein shall have the same meanings as
used in Article I of the hereinafter defined Indenture. In addition, the
following words and phrases shall have the following meanings:

 

“Administrative Agent” means Suntrust Bank, or its permitted assigns and
successors, as Administrative Agent under the Revolving Credit Agreement.

 

“Confirming Bank” means the provider of a Confirming Letter of Credit or a
Substitute Confirming Letter of Credit.

 

“Confirming Letter of Credit” means a letter of credit issued by a Confirming
Bank to the Trustee relating to the Bonds, including any Substitute Confirming
Letter of Credit provided by the Company in accordance with Section 4.05 of the
Agreement.

 

“Cost” with respect to the Project shall be deemed to include all items
permitted to be financed under the provisions of the Code and the Act.

 

“Default” means any Default under this Agreement as specified in and defined by
Section 8.01 hereof.

 

“Indenture” means the Amended and Restated Indenture of Trust dated as of even
date hereof between the Issuer and the Trustee, pursuant to which the Bonds are
authorized to be reissued, and any amendments and supplements thereto.

 

“Issuance Costs” means all costs that are treated as costs of issuing or
carrying the Bonds under existing Treasury Department regulations and rulings,
including, but not limited to, (a) commitment and origination fees payable to
the Bondholders; (b) counsel fees (including bond counsel, Issuer’s counsel,
Bondholder’s counsel, Administrative Agent’s counsel and Company counsel, as
well as any other specialized counsel fees incurred in connection with the
issuance of the Bonds); (c) financial advisory fees incurred in connection with
the issuance of the Bonds; (d) Trustee fees incurred in connection with the
issuance of the Bonds; (e) paying agent and certifying and authenticating agent
fees related to issuance of the Bonds; (f) accountant fees related to the
issuance of the Bonds; (g) printing costs of the Bonds; (h) publication costs
associated with the financing proceedings; and (i) costs of engineering and
feasibility studies necessary to the reissuance of the Bonds.

 

“Net Proceeds” means the proceeds of the Bonds reduced by amounts in a
reasonably required reserve or replacement fund.

 

“Project” means the facilities described in Exhibit A hereto.

 

1

 

  

“Qualified Project Costs” means Costs and expenses of the Project which
constitute land costs or costs for property of a character subject to the
allowance for depreciation excluding specifically working capital and inventory
costs, provided, however, that (i) costs or expenses paid (a) prior to the date
of Hurricane Katrina, or (b) on or after December 31, 2009, and more than sixty
(60) days prior to the adoption by the Issuer of its resolution on May 11, 2010,
declaring its intent to reimburse Project expenditures with Bond proceeds, shall
not be deemed to be Qualified Project Costs; (ii) Issuance Costs shall not be
deemed to be Qualified Project Costs; (iii) interest during the Construction
Period shall be allocated between Qualified Project Costs and other Costs and
expenses to be paid from the proceeds of the Bonds; (iv) interest following the
Construction Period shall not constitute a Qualified Project Cost; (v) letter of
credit fees and municipal bond insurance premiums which represent a transfer of
credit risk shall be allocated between Qualified Project Costs and other costs
and expenses to be paid from the proceeds of the Bonds; and (vi) letter of
credit fees and municipal bond insurance premiums which do not represent a
transfer of credit risk shall not constitute Qualified Project Costs.

 

“Requisition” means a written request for a disbursement from the Project Fund,
signed by a Company Representative, substantially in the form attached hereto as
Exhibit B and satisfactorily completed as contemplated by said form.

 

“Reserved Rights” means amounts payable to the Issuer under Sections 4.02(b),
6.09, 7.02 and 8.04 hereof.

 

“Revolving Credit Agreement” means the Credit Agreement dated as of May 21,
2015, by and among ITT Holdings LLC, an affiliate of the Company, as US borrower
thereunder, IMTT-Quebec Inc. and IMTT-NTL, Ltd. as Canadian borrowers
thereunder, the lenders party thereto and the Administrative Agent, as amended,
amended and restated, supplemented or otherwise modified from time to time.

 

“State” means the State of Louisiana.

 

“Substitute Confirming Letter of Credit” means a letter of credit, line of
credit, insurance policy or other credit facility securing the payment of the
principal and Purchase Price of, redemption premium (if any) and interest on the
Bonds, delivered to the Trustee in accordance with Section 4.05 hereof.

 

“Term of Agreement” means the duration of the leasehold interest created hereby
as specified in Section 9.01 hereof.

  

Section 1.02         Uses of Phrases.

 

Words of the masculine gender shall be deemed and construed to include
correlative words of the feminine and neuter genders. Unless the context shall
otherwise indicate, the words “Bond,” “Bondholder,” “Owner,” “registered owner”
and “person” shall include the plural as well as the singular number, and the
word “person” shall include corporations and associations, including public
bodies, as well as persons. Any percentage of Bonds, specified herein for any
purpose, is to be figured on the unpaid principal amount thereof then
Outstanding. All references herein to specific Sections of the Code refer to
such Sections of the Code and all successor or replacement provisions thereto.

 

2

 

  

ARTICLE II

REPRESENTATIONS, COVENANTS AND WARRANTIES

 

Section 2.01         Representations, Covenants and Warranties of the Issuer.

 

The Issuer represents, covenants and warrants that:

 

(a)          The Issuer is a public body corporate and politic and an
instrumentality of the Parish of Ascension, State of Louisiana. Under the
provisions of the Act, the Issuer is authorized to enter into the transactions
contemplated by this Agreement and the Indenture and to carry out its
obligations hereunder and thereunder. The Issuer has been duly authorized to
execute and deliver this Agreement and the Indenture.

 

(b)          The Issuer covenants that it will not pledge the amounts derived
from this Agreement other than as contemplated by the Indenture.

 

Section 2.02         Representations, Covenants and Warranties of the Company.

 

The Company represents, covenants and warrants that:

 

(a)          The Company is a general partnership duly organized and validly
existing under the laws of the State of Delaware. The Company is not in
violation of any provision of its Articles of Partnership, as amended, has the
power to enter into this Agreement, and has duly authorized the execution and
delivery of this Agreement, and is qualified to do business and is in good
standing under the laws of the State.

 

(b)          The Company agrees that during the Term of Agreement it will
maintain its existence, will not dissolve or otherwise dispose of all or
substantially all of its assets and will not consolidate with or merge into
another legal entity or permit one or more other legal entities to consolidate
with or merge into it, without (i) the prior written consent of the Credit
Provider (during any Credit Facility Period), the Administrative Agent (during
any Bank Rate Period) or the Trustee (during any Interest Period that is not a
Credit Facility Period or a Bank Rate Period) and (ii) an opinion of Bond
Counsel to the effect that such action, in and of itself, will not adversely
affect the excludability of interest on the Bonds from gross income for federal
income tax purposes.

 

(c)          Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby and thereby, nor the
fulfillment of or compliance with the terms and conditions hereof or thereof
conflicts with or results in a breach of the terms, conditions, or provisions of
any agreement or instrument to which the Company is now a party or by which the
Company is bound, or constitutes a default under any of the foregoing, or
results in the creation or imposition of any lien, charge or encumbrance
whatsoever upon any of the property or assets of the Company under the terms of
any such instrument or agreement.

 

3

 

  

(d)          There is no action, suit, proceeding, inquiry or investigation, at
law or in equity, before or by any court, public board or body, known to be
pending or threatened against or affecting the Company or any of its officers,
nor to the best knowledge of the Company is there any basis therefor, wherein an
unfavorable decision, ruling, or finding would materially adversely affect the
transactions contemplated by this Agreement or which would adversely affect, in
any way, the validity or enforceability of the Bonds, this Agreement, or any
agreement or instrument to which the Company is a party, used or contemplated
for use in the consummation of the transactions contemplated hereby.

 

(e)          The Project is of the type authorized and permitted by the Act, and
its estimated Cost is not less than $165,000,000.

 

(f)          The proceeds from the sale of the Bonds will be used only for
payment of Costs of the Project.

 

(g)          The Company will use due diligence to cause the Project to be
operated in accordance with the laws, rulings, regulations and ordinances of the
State and the departments, agencies and political subdivisions thereof. The
Company has obtained or will obtain all requisite approvals of the State and of
other federal, state, regional and local governmental bodies for the
acquisition, construction, improving and equipping of the Project.

 

(h)          The Company will fully and faithfully perform all the duties and
obligations which the Issuer has covenanted and agreed in the Indenture to cause
the Company to perform and any duties and obligations which the Company is
required in the Indenture to perform. The foregoing shall not apply to any duty
or undertaking of the Issuer which by its nature cannot be delegated or
assigned.

 

(i)          The issuance of the Bonds by the Issuer to finance the acquisition,
construction and installation of the Project has induced the Company to locate
the Project in the Parish of Ascension, Louisiana which will directly result in
an increase in employment opportunities in such Parish.

 

Section 2.03         Tax-Exempt Status of the Bonds.

 

The Company hereby represents, warrants and agrees that the Tax Regulatory
Agreement executed and delivered by the Company concurrently with the reissuance
and delivery of the Bonds is true, accurate and complete in all material
respects as of the date on which executed and delivered.

 

Section 2.04         Notice of Determination of Taxability.

 

Promptly after the Company first becomes aware of any Determination of
Taxability, the Company shall give written notice thereof to the Issuer, the
Administrative Agent and the Trustee.

 

4

 

  

Section 2.05         State Bond Commission Reporting Requirements.

 

The Company hereby covenants and agrees that it shall furnish to the Issuer and
Bond Counsel such information as is necessary to satisfy the reporting
requirements of L.S.A. R.S. 39:1405.4, as amended from time to time. This
information shall be delivered to the Issuer and Bond Counsel not less than five
(5) Business Days prior to the date such information is required to be reported
to the Louisiana State Bond Commission.

 

5

 

  

ARTICLE III

ACQUISITION AND CONSTRUCTION
OF THE PROJECT;
ISSUANCE OF THE BONDS

 

Section 3.01         Agreement to Acquire, Construct, Improve and Equip
the Project.

 

The Company agrees to make or cause to be made all contracts and do or cause to
be done all things necessary for the acquisition, construction, improving, and
equipping of the Project. The Company further agrees that it will, or will cause
a related entity to, acquire, construct, improve, and equip the Project with all
reasonable dispatch and use its best efforts to cause acquisition, construction,
improving, equipping, and occupancy of the Project. The Company expects the
Project to be completed by December 31, 2008, or as soon thereafter as may be
practicable, delays caused by force majeure as defined in Section 8.01 hereof
only excepted; but if for any reason such acquisition, construction, improving
and equipping is not completed by said date there shall be no resulting
liability on the part of the Company and no diminution in or postponement of the
payments required in Section 4.02 hereof to be paid by the Company.

 

Section 3.02         Agreement to Issue the Bonds; Application of Bond Proceeds.

 

In order to provide funds for the payment of the Cost of the Project, the
Issuer, concurrently with the execution of this Agreement, will issue, sell, and
deliver the Bonds and deposit the net proceeds thereof with the Trustee in the
Project Fund.

 

Section 3.03         Disbursements from the Project Fund.

 

The Issuer has, in the Indenture, authorized and directed the Trustee to make
disbursements from the Project Fund to pay the Costs of the Project, or to
reimburse the Company for any Cost of the Project paid by the Company. Except
with respect to payment of Issuance Costs on the date of issuance of the Bonds,
the Trustee shall not make any disbursement from the Project Fund until the
Company shall have provided the Trustee with a Requisition.

 

Section 3.04         Furnishing Documents to the Trustee.

 

The Company agrees to cause such Requisitions to be directed to the Trustee as
may be necessary to effect payments out of the Project Fund in accordance with
Section 3.03 hereof.

 

6

 

  

Section 3.05         Establishment of Completion Date.

 

(a)          The Completion Date shall be evidenced to the Issuer and the
Trustee by a certificate signed by a Company Representative, as attached as
Exhibit C hereto stating that, except for amounts retained by the Trustee at the
Company’s direction to pay any Cost of the Project not then due and payable, (i)
construction of the Project has been completed and all costs of labor, services,
materials and supplies used in such construction have been paid, (ii) all
equipment for the Project has been installed, such equipment so installed is
suitable and sufficient for the operation of the Project, and all costs and
expenses incurred in the acquisition and installation of such equipment have
been paid, and (iii) all other facilities necessary in connection with the
Project have been acquired, constructed, improved, and equipped and all costs
and expenses incurred in connection therewith have been paid. Notwithstanding
the foregoing, such certificate shall state that it is given without prejudice
to any rights against third parties which exist at the date of such certificate
or which may subsequently come into being. Forthwith upon completion of the
acquisition, construction, improving, and equipping of the Project, the Company
agrees to cause such certificate to be furnished to the Issuer and the Trustee.
Upon receipt of such certificate, the Trustee shall retain in the Project Fund a
sum equal to the amounts necessary for payment of the Costs of the Project not
then due and payable according to such certificate. If any such amounts so
retained are not subsequently used, prior to any transfer of said amounts to the
General Account of the Bond Fund as provided below, the Trustee shall give
notice to the Company of the failure to apply said funds for payment of the
Costs of the Project. Any amount not to be retained in the Project Fund for
payment of the Costs of the Project, and all amounts so retained but not
subsequently used, shall be transferred by the Trustee into the General Account
of the Bond Fund.

 

(b)          If at least ninety-five percent (95%) of the Net Proceeds of the
Bonds have not been used to pay Qualified Project Costs, any amount (exclusive
of amounts retained by the Trustee in the Project Fund for payment of Costs of
the Project not then due and payable) remaining in the Project Fund shall be
transferred by the Trustee into the General Account of the Bond Fund and used by
the Trustee (i) to redeem, or to cause the redemption of, Bonds on the earliest
redemption date permitted by the Indenture without a premium, or (ii) for any
other purpose, provided that the Trustee is furnished with an opinion of Bond
Counsel to the effect that such use is lawful under the Act and will not require
that interest on the Bonds be included in gross income for federal income tax
purposes. Until used for one or more of the foregoing purposes, such segregated
amount may be invested as permitted by the Indenture provided that prior to any
such investment the Trustee is provided with an opinion of Bond Counsel to the
effect that such investment will not require that interest on the Bonds be
included in gross income for federal income tax purposes.

 

7

 

  

Section 3.06         Company Required to Pay in Event Project Fund Insufficient.

 

In the event the moneys in the Project Fund available for payment of the Costs
of the Project should not be sufficient to pay the Costs of the Project in full,
the Company agrees to complete the Project or cause the Project to be completed
and to pay that portion of the Costs of the Project in excess of the moneys
available therefor in the Project Fund. The Issuer does not make any warranty,
either express or implied, that the moneys paid into the Project Fund and
available for payment of the Costs of the Project will be sufficient to pay all
of the Costs of the Project. The Company agrees that if after exhaustion of the
moneys in the Project Fund, the Company should pay any portion of the Costs of
the Project pursuant to the provisions of this Section, the Company shall not be
entitled to any reimbursement therefor from the Issuer, the Trustee or the
Owners of any of the Bonds, nor shall the Company be entitled to any diminution
of the amounts payable under Section 4.02 hereof.

 

Section 3.07         Special Arbitrage Certifications.

 

The Company and the Issuer covenant not to cause or direct any moneys on deposit
in any fund or account to be used in a manner which would cause the Bonds to be
classified as “arbitrage bonds” within the meaning of Section 148 of the Code,
and the Company certifies and covenants to and for the benefit of the Issuer and
the Owners of the Bonds that so long as there are any Bonds Outstanding, moneys
on deposit in any fund or account in connection with the Bonds, whether such
moneys were derived from the proceeds of the sale of the Bonds or from any other
sources, will not be used in a manner which will cause the Bonds to be
classified as “arbitrage bonds” within the meaning of Section 148 of the Code.

8

 

  

ARTICLE I

ARTICLE IV

LEASE PROVISIONS; SUBSTITUTE
CREDIT FACILITY

 

Section 4.01         Agreement to Acquire and Lease the Project.

 

The Company has sold the Project to the Issuer for and in consideration of the
Issuer, issuing the Bonds and making the proceeds available to pay the cost of
the Project. The Issuer hereby demises and leases to the Company, and the
Company hereby leases from the Issuer, for and during the term of the Agreement,
the Project, including the building, the Project Equipment and the Project Land,
described in Exhibit A hereto.

 

Section 4.02         Rental Payments.

 

(a)          The Company hereby covenants and agrees to pay base rental for the
use and occupancy of the Project, as follows: on or before any Interest Payment
Date for the Bonds or any other date that any payment of interest, premium, if
any, or principal or Purchase Price is required to be made in respect of the
Bonds pursuant to the Indenture, until the principal of, premium, if any, and
interest on the Bonds shall have been fully paid or provision for the payment
thereof shall have been made in accordance with the Indenture, in immediately
available funds, a sum which, together with any other moneys available for such
payment in any account of the Bond Fund, will enable the Trustee to pay the
amount payable on such date as Purchase Price or principal of (whether at
maturity or upon redemption or acceleration or otherwise), premium, if any, and
interest on the Bonds as provided in the Indenture; provided, however, that the
obligation of the Company to make any rental payment hereunder shall be deemed
satisfied and discharged to the extent of the corresponding payment made by the
Credit Provider (if any) to the Trustee under the Credit Facility (if any) or by
the Confirming Bank (if any) under the Confirming Letter of Credit (if any).
While the Bonds bear interest at a Bank Rate, each of the Company and ITT
Holdings LLC agrees to pay (or cause to pay) the Purchase Price on the Bonds
when due pursuant to Sections 4.01 and 4.02 of the Indenture.

 

It is understood and agreed that all payments payable by or on behalf of the
Company under subsection (a) of this Section 4.02 are assigned by the Issuer to
the Trustee for the benefit of the Owners of the Bonds. Each of the Company and
ITT Holdings LLC assents to such assignment. The Issuer hereby directs the
Company and ITT Holdings LLC and the Company and ITT Holdings LLC hereby agree,
to pay to the Trustee at the Principal Office of the Trustee all payments
payable by or on behalf of the Company and/or ITT Holdings LLC pursuant to this
subsection.

 

(b)          Each of the Company and ITT Holdings LLC agrees that it will also
pay:

 

(i)          on or before the effective date of this Agreement, the sum of
$25,000 for its closing fee. The Company shall also pay all of the Issuer’s
reasonable actual out-of-pocket expenses and costs of issuance in connection
with the Bonds. In the event the Company should fail to pay such administrative
expenses then due, the payment shall continue as an obligation of the Company
until the amount shall have been fully paid, and the company agrees to pay the
same with interest thereon (to the extent legally enforceable) at a rate per
annum equal to the interest rate in effect from time to time on the Bonds, until
paid; and

 

9

 

  

(ii)         the reasonable fees and expenses of such accountants, consultants,
attorneys and other experts as may be engaged by the Issuer, the Administrative
Agent or the Trustee to prepare such audits, financial statements or opinions or
provide such other services as are reasonably required under this Agreement, the
Indenture or the Tax Regulatory Agreement; and

 

(iii)        all taxes and assessments of any type or character charged to the
Issuer, the Administrative Agent or to the Trustee affecting the amount
available to the Issuer, the Administrative Agent or the Trustee from payments
to be received hereunder or in any way arising due to the transactions
contemplated hereby (including taxes and assessments assessed or levied by any
public agency or governmental authority of whatever character having power to
levy taxes or assessments) but excluding any taxes based upon the capital and/or
income of the Trustee, the Administrative Agent or any other person other than
the Company; provided, however, that the Company shall have the right to protest
any such taxes or assessments assessed or levied upon them and that the Company
shall have the right to withhold payment of any such taxes or assessments
pending disposition of any such protest or contest unless such withholding,
protest or contest would materially adversely affect the rights or interests of
the Issuer, the Administrative Agent or the Trustee.

 

The forgoing payments shall be billed to the Company and/or ITT Holdings LLC by
the Issuer, the Administrative Agent or the Trustee from time to time, together
with (x) a statement executed by a duly authorized officer or agent of the
Issuer, the Administrative Agent or the Trustee, as the case may be, certifying
that the amount billed has been incurred or paid by the Issuer, the
Administrative Agent or the Trustee for one or more of the above items, and (y)
a copy of the invoice or statement for the amount so incurred or paid. Amounts
so billed shall be paid by the Company and ITT Holdings LLC within thirty (30)
days after receipt of the bill by the Company or ITT Holdings LLC unless, in the
case of expenditures described under clause (iii) above, the Company or ITT
Holdings LLC is contesting such amounts in good faith.

 

(c)          Each of the Company and ITT Holdings LLC will also pay the
reasonable fees and expenses of the Trustee under the Indenture and all other
amounts which may be payable to the Trustee under Section 10.02 of the
Indenture, such amounts to be paid directly to the Trustee for the Trustee’s own
account as and when such amounts become due and payable.

 

10

 

  

(d)          Each of the Company and ITT Holdings LLC covenants, for the benefit
of the Owners of the Bonds, to pay or cause to be paid, to the Trustee, such
amounts as shall be necessary to enable the Trustee to pay the Purchase Price of
Bonds delivered to it for purchase, all as more particularly described in
Sections 4.01 and 4.02 of the Indenture; provided, however, that the obligation
of the Company and ITT Holdings LLC to make any such payment under this
Section 4.02(d) shall be reduced by the amount of moneys available for such
payment described in Section 4.03(a) of the Indenture; and provided, further,
that the obligation of the Company and ITT Holdings LLC to make any payment
under this subsection (d) shall be deemed to be satisfied and discharged to the
extent of the corresponding payment made by a Credit Provider (if any) under a
Credit Facility (if any) or by the Confirming Bank (if any) under the Confirming
Letter of Credit (if any).

 

(e)          The Company shall promptly notify the Owners and any Prior Owners
of any Determination of Taxability. Each of the Company and ITT Holdings LLC
covenants, for the benefit of the Owners of the Bonds, to pay or cause to be
paid to the Trustee when due any other amounts payable under the Bonds,
including, but not limited to the following while the Bonds bear interest at a
Bank Rate:

 

(i)          In the event of a Determination of Taxability (as defined in the
Indenture), and upon demand of the Owner or any prior Owner, the Company and ITT
Holdings LLC shall pay or cause to be paid to the Trustee such additional amount
as shall be necessary to provide that interest on the Bonds shall have been
payable at the Taxable Adjusted LIBOR Rate (as defined in the Indenture) from
the Date of Taxability (as defined in the Indenture). The Company shall promptly
notify the Owners and any Prior Owners of any Determination of Taxability.

 

(ii)         Reserved.

 

(iii)        Upon a Determination of Taxability, the Company and ITT Holdings
LLC shall also pay or cause to be paid to the Trustee upon demand of such Owner
or prior Owner any taxes, interest, penalties or other charges assessed against
or payable by such Owner or prior Owner and attributable to such Determination
of Taxability and all reasonable administrative, out of pocket and other
expenses incurred by such Owner or prior Owner which are attributable to such
event, including, without limitation, the costs incurred by such Owner or prior
Owner to amend any of its tax returns, notwithstanding the repayment of the
entire principal amount of the Bonds or any transfer or assignment of the Bonds.

 

(iv)        If there is any Change in Law (as defined in the Revolving Credit
Agreement) that increases the cost to the Bank holding the Bonds, then the
Company and ITT Holdings LLC shall pay or cause to be paid to the Trustee such
additional costs incurred or reduction suffered in accordance with Section 4.11
of the Revolving Credit Agreement, which section is incorporated herein by
reference.

 

(v)         Reserved.

 

(vi)        The Company and ITT Holdings LLC will pay or cause to be paid to the
Trustee on demand all amounts required under the Bonds to be paid during any
contest of a Determination of Taxability.

 

11

 

  

(vii)       The obligations of the Company and ITT Holdings LLC contained in
this subparagraph (e) shall survive the termination of this Agreement and the
payment in full of the Bonds.

 

(f)          In the event the Company or ITT Holdings LLC should fail to make
any of the payments required in this Section 4.02, the item or installment so in
default shall continue as an obligation of the Company or ITT Holdings LLC as
applicable, until the amount in default shall have been fully paid, and each of
the Company and ITT Holdings LLC agrees to pay the same with interest thereon,
to the extent permitted by law, from the date when such payment was due, at the
rate of interest equal to the Default Rate.

 

(g)          The Company shall pay as additional rent any amounts due and
payable under Section 4.05 hereof.

 

(h)          In addition to all other rentals provided hereunder, the Company
shall make a payment annually directly to the Issuer on or before December 31 of
each year, commencing December 31, 2015, in the amount of $25,000 to be used by
the Issuer to further economic development efforts in Ascension Parish,
Louisiana

 

Section 4.03         Obligations of Company and ITT Holdings LLC Unconditional.

 

The obligations of the Company and ITT Holdings LLC to make the payments
required in Section 4.02 and to perform and observe the other agreements
contained herein shall be absolute and unconditional and shall not be subject to
any defense or any right of setoff, counterclaim or recoupment arising out of
any breach by the Issuer, the Administrative Agent, the Owner or the Trustee of
any obligation to the Company or ITT Holdings LLC, whether hereunder or
otherwise, or out of any indebtedness or liability at any time owing to the
Company or ITT Holdings LLC by the Issuer, the Administrative Agent, the Owner
or the Trustee, and, until such time as the principal of, premium, if any, and
interest on the Bonds shall have been fully paid or provision for the payment
thereof shall have been made in accordance with the Indenture, the Company and
ITT Holdings LLC (i) will not suspend or discontinue any payments provided for
in Section 4.02 hereof, (ii) will perform and observe all other agreements
contained in this Agreement and (iii) except as otherwise provided herein, will
not terminate the Term of Agreement for any cause, including, without limiting
the generality of the foregoing, failure of the Company to complete the
acquisition, construction, improving and equipping of the Project, the
occurrence of any acts or circumstances that may constitute failure of
consideration, eviction or constructive eviction, destruction of or damage to
the Project, the taking by eminent domain of title to or temporary use of any or
all of the Project, commercial frustration of purpose, any change in the tax or
other laws of the United States of America or of the State or any political
subdivision of either thereof or any failure of the Issuer, the Administrative
Agent, the Owner or the Trustee to perform and observe any agreement, whether
express or implied, or any duty, liability or obligation arising out of or
connected with this Agreement. Nothing contained in this Section shall be
construed to release the Issuer from the performance of any of the agreements on
its part herein contained, and in the event the Issuer or the Trustee should
fail to perform any such agreement on its part, the Company may institute such
action against the Issuer or the Trustee as the Company may deem necessary to
compel performance so long as such action does not abrogate the obligations of
the Company or ITT Holdings LLC contained in the first sentence of this Section.

 

12

 

  

Section 4.04         Substitute Credit Facility.

 

Subject to the conditions set forth in this Section 4.04, the Company may
provide for the delivery to the Trustee of a Substitute Credit Facility. The
Company shall furnish written notice to the Trustee, not less than twenty days
prior to the Mandatory Purchase Date, (a) notifying the Trustee that the Company
is exercising its option to provide for the delivery of a Substitute Credit
Facility to the Trustee, (b) setting forth the Mandatory Purchase Date in
connection with the delivery of such Substitute Credit Facility, which shall in
any event be an Interest Payment Date that is not less than two Business Days
prior to the expiration date of the Credit Facility then in effect with respect
to the Bonds, and (c) instructing the Trustee to furnish notice to the
Bondholders regarding the Mandatory Purchase Date at least fifteen days prior to
the Mandatory Purchase Date, as more fully described in Section 4.01(b) of the
Indenture and Exhibit B thereto. Any Substitute Credit Facility shall be
delivered to the Trustee prior to such Mandatory Purchase Date and shall be
effective on and after such Mandatory Purchase Date. On or before the date of
such delivery of a Substitute Credit Facility to the Trustee, the Company shall
furnish to the Trustee (a) a written opinion of Bond Counsel stating that the
delivery of such Substitute Credit Facility will not adversely affect the
exclusion from gross income of interest on the Bonds for federal income tax
purposes; and (b) a written opinion of counsel to the Substitute Credit Provider
to the effect that the Substitute Credit Facility is a legal, valid, binding and
enforceable obligation of the Substitute Credit Provider in accordance with its
terms.

 

Section 4.05         Exemption From Ad Valorem Tax.

 

It is the intent and agreement of the Company and Issuer that the Project shall
be owned by the Issuer and exempt from ad valorem taxes and that the Company
make payments in lieu of taxes related to the Project, aggregating a capital
expenditure of up to $500,000,000, in the manner described in Section 3 of the
Agreement to Issue Bonds dated September 15, 2009 by and between the Issuer and
the Company which provisions are hereby incorporated and made a part hereof.

 

Section 4.06         Removal of Property.

 

The Issuer shall not be under any obligation to renew, repair or replace any
item of inadequate, obsolete, worn out, unsuitable, undesirable or unnecessary
equipment, fixtures or furnishings comprising a part of the Project. In any
instance where the Company in its sound discretion determines that any items of
the Project have become inadequate, obsolete, worn out, unsuitable, undesirable
or unnecessary, the Company may remove such items of the Project, and (on behalf
of the Issuer) sell, trade-in, exchange or otherwise dispose of them (as a whole
or in part) without any responsibility or accountability to the Issuer or the
Trustee therefor.

  

13

 

  

The removal of any portion of the Project pursuant to the provisions of this
Section shall not entitle the Company to any abatement or diminution of the
rents payable under Section 4.02 hereof.

 

Section 4.07         Additional Property Constituting a Part of the Project.

 

Notwithstanding any provision of this Agreement to the contrary, the Company may
elect to have any real or personal property, machinery, equipment, furniture or
fixtures acquired at the sole cost of the Company included as part of the
Project by delivering to the Trustee and the Issuer written notice of the
Company’s election to have such property included as part of the Project. Upon
the filing of such written notice with the Trustee and the Issuer, such property
specified in said notice shall become a part of the Project, up to a total
aggregate cost of $500,000,000.

 

Section 4.08         Authority to Act on Behalf of the Issuer.

 

The Company shall, without further consent of or action by the Issuer, have the
full right and authority to act for and on behalf of, and in the name, place and
stead of Issuer, as the Company in its sole discretion may deem appropriate or
necessary in the connection with the Company's use, occupancy and/or operation
of the Project, including, without limitation:

 

(i)          exercise of all rights at law in the capacity of owner of the
Project;

 

(ii)         contract with third parties in the capacity of owner of the
Project;

 

(iii)        execute and deliver, in the capacity of owner of the Project, any
and all applications, requests, consents and /or understandings with all
governmental and regulatory authorities having jurisdiction over the Project;

 

(iv)        appear, in the capacity of owner of the Project, before all boards,
authorities and other governmental and regulatory bodies having jurisdiction
over the Project; and

 

(v)         generally to do and perform all and every other act, matter and
thing in the capacity of owner of the Project as fully and effectively, and to
all intents and purposes with the same validity, as if all and every such act,
matter or thing, were or had been particularly stated, expressed and
specifically provided herein, or as the Issuer could or might do if acting on
its own behalf.

 

Provided, however; in its exercise of the rights granted hereunder, the Company
shall take no action in derogation or violation of this Agreement, the
Remarketing Agreement and/or the Credit Agreement, nor shall the Company create
any additional liability or responsibility for or on behalf of the Issuer beyond
that presently imposed upon the Issuer by this Agreement, the Remarketing
Agreement and/or the Credit Agreement.

 

14

 

  

Section 4.09         Substitute Confirming Letter of Credit.

 

Subject to the conditions set forth in this Section 4.09, the Company may
provide for the delivery to the Trustee of a Substitute Confirming Letter of
Credit. The Company shall furnish written notice to the Trustee, not less than
twenty days prior to the Mandatory Purchase Date, (a) notifying the Trustee that
the Company is exercising its option to provide for the delivery of a Substitute
Confirming Letter of Credit to the Trustee, (b) setting forth the Mandatory
Purchase Date in connection with the delivery of such Substitute Confirming
Letter of Credit, which shall in any event be an Interest Payment Date that is
not less than two Business Days prior to the expiration date of the Confirming
Letter of Credit then in effect with respect to the Bonds, and (c) instructing
the Trustee to furnish notice to the Bondholders regarding the Mandatory
Purchase Date at least fifteen days prior to the Mandatory Purchase Date, as
more fully described in Section 4.01(b) of the Indenture and Exhibit B thereto.
Any Substitute Confirming Letter of Credit shall be delivered to the Trustee
prior to such Mandatory Purchase Date and shall be effective on and after such
Mandatory Purchase Date. On or before the date of such delivery of a Substitute
Confirming Letter of Credit to the Trustee, the Company shall furnish to the
Trustee (a) a written opinion of Bond Counsel stating that the delivery of such
Substitute Confirming Letter of Credit will not adversely affect the exclusion
from gross income of interest on the Bonds for federal income tax purposes; and
(b) a written opinion of counsel to the Substitute Confirming Letter of Credit
Provider to the effect that the Substitute Confirming Letter of Credit is a
legal, valid, binding and enforceable obligation of the Substitute Confirming
Letter of Credit Provider in accordance with its terms.

15

 

  

ARTICLE V

PREPAYMENT AND REDEMPTION

 

Section 5.01         Prepayment and Redemption.

 

The Company and ITT Holdings LLC shall have the option to prepay its obligations
hereunder at the times and in the amounts as necessary to exercise its option to
cause the Bonds to be redeemed in whole or in part as set forth in the Indenture
and in the Bonds. Each of the Company and ITT Holdings LLC hereby agrees that it
shall prepay its obligations hereunder at the times and in the amounts as
necessary to accomplish the mandatory redemption of the Bonds as set forth in
the Indenture and in the Bonds. The Issuer, at the request of the Company, shall
forthwith take all steps (other than the payment of the money required for such
redemption) necessary under the applicable redemption provisions of the
Indenture to effect redemption of all or part of the Outstanding Bonds, as may
be specified by the Company or ITT Holdings LLC, on the date established for
such redemption.

 

16

 

  

ARTICLE VI

SPECIAL COVENANTS

 

Section 6.01         No Warranty of Condition or Suitability by Issuer.

 

THE ISSUER MAKES NO WARRANTY, EITHER EXPRESS OR IMPLIED, AS TO THE PROJECT OR
THE CONDITION THEREOF, OR THAT THE PROJECT WILL BE SUITABLE FOR THE PURPOSES OR
NEEDS OF THE COMPANY. THE ISSUER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, THAT THE COMPANY WILL HAVE QUIET AND PEACEFUL POSSESSION OF THE
PROJECT. THE ISSUER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
WITH RESPECT TO THE MERCHANTABILITY, CONDITION OR WORKMANSHIP OF ANY PART OF THE
PROJECT OR ITS SUITABILITY FOR THE COMPANY’S PURPOSES.

 

Section 6.02         Access to the Project.

 

The Company agrees that the Issuer, the Credit Provider (if any) and the Trustee
and their duly authorized agents, attorneys, experts, engineers, accountants and
representatives shall have the right to inspect the Project at all reasonable
times and on reasonable notice. The Issuer, the Credit Provider (if any) and the
Trustee and their duly authorized agents shall also be permitted, at all
reasonable times, to examine the books and records of the Company with respect
to the Project.

 

Section 6.03         Further Assurances and Corrective Instruments.

 

The Issuer and the Company agree that they will, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
such supplements hereto and such further instruments as may reasonably be
required for carrying out the expressed intention of this Agreement.

 

Section 6.04         Issuer and Company Representatives.

 

Whenever under the provisions of this Agreement the approval of the Issuer or
the Company is required or the Issuer or the Company is required to take some
action at the request of the other, such approval or such request shall be given
for the Issuer by an Issuer Representative and for the Company by a Company
Representative. The Trustee shall be authorized to act on any such approval
or request.

 

Section 6.05         Financing Statements.

 

The Company agrees to execute and file or cause to be executed and filed any and
all financing statements or amendments thereof or continuation statements
necessary to perfect and continue the perfection of the security interests
granted in the Indenture. The Company shall pay all costs of filing such
instruments. If the Company fails to file such statements, then the Trustee
shall make such filings.

 

17

 

  

Section 6.06         Covenant to Provide Ongoing Disclosure.

 

The Company hereby covenants and agrees that, in the event the hereinafter
defined Rule becomes applicable to the Bonds, the Company shall enter into a
written undertaking for the benefit of the holders of the Bonds, as required by
Section (b)(5)(i) of Securities and Exchange Commission Rule 15c2-12 under the
Securities Exchange Act of 1934, as amended (17 CFR Part 240, §240.15c2-12) (the
“Rule”); provided, however, that the Company shall not be obligated to enter
into such written undertaking if the Company shall furnish to the Trustee, prior
to the exercise of the Conversion Option, an opinion of Bond Counsel that,
notwithstanding such election by the Company, the Rule is not applicable to
the Bonds.

 

Section 6.07         Notice of Control.

 

The Company shall provide written notice to the Trustee and the Remarketing
Agent (if any) 30 days prior to the consummation of any transaction that would
result in the Company controlling the Credit Provider (if any) or the Confirming
Bank (if any) or being controlled by the Credit Provider (if any) or the
Confirming Bank (if any) within the meaning of Section 2(a)(9) of the Investment
Company Act of 1940.

 

Section 6.08         Acknowledgement and Covenant Regarding Commercial Paper or
Long Term Period.

 

The Company acknowledges that the Bonds shall initially be rated only while the
Interest Period for the Bonds is a Daily Period, a Two-Day Period or a Weekly
Period. Further, the Company acknowledges that in the event that it shall select
a Commercial Paper Period or Long Term Period as the Interest Period, it shall
be required to provide a Substitute Credit Facility or an amendment to the
Credit Facility in accordance with Section 2.08 of the Indenture. The Company
covenants that, in the event that it shall select a Commercial Paper Period or
Long Term Period, it shall amend or cause the amendment of, and supplement or
cause the supplementation of, this Agreement and the Indenture, respectively,
such that the Bonds shall continue to be rated as investment grade by Moody’s,
Fitch or S&P.

 

Section 6.09         Environmental Matters.

 

The Company shall be solely responsible for, and shall indemnify and hold
harmless the Issuer, the Owners and the Trustee from and against, any loss,
damage, costs, expense, or liability, directly or indirectly, arising out of or
attributable to the use, generation, storage, release, threatened release,
discharge, disposal, or presence of Hazardous Material on, under or about the
Project, including without limitation: (i) all foreseeable consequential
damages; (ii) the cost of any required or necessary repair, clean-up or
detoxification of the Project, and the preparation and implementation of any
closure, remedial, or other required plans; and (iii) all reasonable costs and
expenses incurred by the Issuer and the Trustee in connection with clauses (i)
and (ii), including but not limited to reasonable attorney’s fees. The Company
shall, at its expense, take all necessary remedial action(s) in response to the
presence of any Hazardous Material on, under or about the Project.

  

The said release and indemnification covenants of the Company shall apply
equally to the officers and employees of the Issuer and to its Board of
Directors.

 

18

 

 

ARTICLE VII

ASSIGNMENT, SELLING, LEASING;
INDEMNIFICATION; REDEMPTION

 

Section 7.01         Assignment, Selling and Leasing.

 

This Agreement may be assigned and the Project may be sold or leased, as a whole
or in part, with the prior written consent of the Credit Provider (during any
Credit Facility Period), the Administrative Agent (during any Bank Rate Period)
or the Trustee (during any period other than a Credit Facility Period or a Bank
Rate Period); provided, further, that no such sale or lease shall, in the
opinion of Bond Counsel, result in interest on any of the Bonds becoming
includable in gross income for federal income tax purposes, or shall otherwise
violate any provisions of the Act; provided further, however, that no such sale
or lease shall relieve the Company or ITT Holdings LLC of any of their
respective obligations under this Agreement unless such obligations shall have
been legally and validly assumed by the acquiring party.

 

Section 7.02         Release and Indemnification Covenants.

 

(a)          The Company shall and hereby agrees to indemnify and save the
Issuer and the Trustee harmless against and from all expenses, damages and
claims by or on behalf of any person, firm, corporation or other legal entity
arising from the conduct or management of, or from any work or thing done on,
the Project, or any reason whatsoever in connection with the Project and/or the
Bonds, including without limitation, (i) any condition of the Project, (ii) any
breach or default on the part of the Company in the performance of any of its
obligations under this Agreement, (iii) any act or negligence of the Company or
of any of its agents, contractors, servants, employees or licensees or (iv) any
act or negligence of any assignee or lessee of the Company, or of any agents,
contractors, servants, employees or licensees of any assignee or lessee of the
Company. The Company shall indemnify and save the Issuer and the Trustee
harmless from any such claim arising as aforesaid, or in connection with any
action or proceeding brought thereon, and upon notice from the Issuer or the
Trustee, the Company shall defend them or either of them in any such action or
proceeding.

 

(b)          Notwithstanding the fact that it is the intention of the parties
hereto that the Issuer shall not incur any pecuniary liability by reason of the
terms of this Agreement or the undertakings required of the Issuer hereunder, by
reason of the issuance of the Bonds, by reason of the execution of the Indenture
or by reason of the performance of any act requested of the Issuer by the
Company, including all claims, liabilities or losses arising in connection with
the violation of any statutes or regulation pertaining to the foregoing;
nevertheless, if the Issuer should incur any such pecuniary liability, then in
such event the Company shall indemnify and hold the Issuer harmless against all
claims, demands or causes of action whatsoever, by or on behalf of any person,
firm or corporation or other legal entity arising out of the same or out of any
offering statement or lack of offering statement in connection with the sale or
resale of the Bonds and all costs and expenses incurred in connection with any
such claim or in connection with any action or proceeding brought thereon, and
upon notice from the Issuer, the Company shall defend the Issuer in any such
action or proceeding. All references to the Issuer in this Section 7.02 shall be
deemed to include its trustees, directors, officers, employees, and agents.

 

19

 

  

(c)           The provisions of this Section 7.02 shall survive the termination
of this Agreement and the redemption of the Bonds.

 

Section 7.03         Issuer to Grant Security Interest to Trustee.

 

The parties hereto agree that pursuant to the Indenture, the Issuer shall assign
to the Trustee, in order to secure payment of the Bonds, all of the Issuer’s
right, title and interest in and to this Agreement, except for Reserved Rights.

 

Section 7.04         Indemnification of Trustee.

 

The Company shall and hereby agrees to indemnify the Trustee for, and hold the
Trustee harmless against, any loss, liability or expense (including the costs
and expenses of defending against any claim of liability) incurred without gross
negligence or willful misconduct by the Trustee and arising out of or in
connection with its acting as Trustee under the Indenture.

 

20

 

 

ARTICLE VIII

DEFAULTS AND REMEDIES

 

Section 8.01         Defaults Defined.

 

The following shall be “Defaults” under this Agreement and the term “Default”
shall mean, whenever it is used in this Agreement, any one or more of the
following events:

 

(a)           Failure by the Company or ITT Holdings LLC, as applicable, to pay
any amount required to be paid under Section 4.02(a), (d) or (e) hereof.

 

(b)           At any time other than a Credit Facility Period or a Bank Rate
Period, failure by the Company to observe and perform any covenant, condition or
agreement on its part to be observed or performed, other than as referred to in
Section 8.01(a) hereof, for a period of thirty (30) days after written notice
specifying such failure and requesting that it be remedied shall have been given
to the Company by the Issuer or the Trustee, unless the Issuer and the Trustee
shall agree in writing to an extension of such time prior to its expiration;
provided, however, if the failure stated in the notice cannot be corrected
within the applicable period, the Issuer and the Trustee will not unreasonably
withhold their consent to an extension of such time if corrective action is
instituted by the Company within the applicable period and diligently pursued
until such failure is corrected.

 

(c)           At any time other than a Credit Facility Period or a Bank Rate
Period, the dissolution or liquidation of the Company, except as authorized by
Section 2.02 hereof, or the voluntary initiation by the Company of any
proceeding under any federal or state law relating to bankruptcy, insolvency,
arrangement, reorganization, readjustment of debt or any other form of debtor
relief, or the initiation against the Company of any such proceeding which shall
remain undismissed for sixty (60) days, or failure by the Company to promptly
have discharged any execution, garnishment or attachment of such consequence as
would impair the ability of the Company to carry on its operations at the
Project, or assignment by the Company for the benefit of creditors, or the entry
by the Company into an agreement of composition with its creditors or the
failure generally by the Company to pay its debts as they become due.

 

i.            The occurrence of a Default under the Indenture.

 

ii.         At any time during any Credit Facility Period, the occurrence of any
“Default” or “Event of Default” under any Credit Agreement.

 

iii.         At any time during any Bank Rate Period, the occurrence of an
“Event of Default” (as defined thereunder) under the Revolving Credit Agreement
and the receipt by the Trustee of written notice thereof from the Administrative
Agent (at the direction of the requisite lenders pursuant to the terms of the
Revolving Credit Agreement).

 

21

 

  

The provisions of subsection (b) of this Section are subject to the following
limitation: if by reason of force majeure the Company is unable in whole or in
part to carry out any of its agreements contained herein (other than its
obligations contained in Article IV hereof), the Company shall not be deemed in
Default during the continuance of such inability. The term “force majeure” as
used herein shall mean, without limitation, the following: acts of God; strikes
or other industrial disturbances; acts of public enemies; orders or restraints
of any kind of the government of the United States of America or of the State or
of any of their departments, agencies or officials, or of any civil or military
authority; insurrections; riots; landslides; earthquakes; fires; storms;
droughts; floods; explosions; breakage or accident to machinery, transmission
pipes or canals; and any other cause or event not reasonably within the control
of the Company. The Company agrees, however, to remedy with all reasonable
dispatch the cause or causes preventing the Company from carrying out its
agreement, provided that the settlement of strikes and other industrial
disturbances shall be entirely within the discretion of the Company and the
Company shall not be required to settle strikes, lockouts and other industrial
disturbances by acceding to the demands of the opposing party or parties when
such course is in the judgment of the Company unfavorable to the Company.

 

Section 8.02         Remedies on Default.

 

Whenever any Default referred to in Section 8.01 hereof shall have happened and
be continuing, the Trustee, or the Issuer with the written consent of the
Trustee, may take one or any combination of the following remedial steps:

 

(a)          If the Trustee has declared the Bonds immediately due and payable
pursuant to Section 9.02 of the Indenture, by written notice to the Company,
declare an amount equal to all amounts then due and payable on the Bonds and
hereunder, whether by acceleration of maturity (as provided in the Indenture) or
otherwise, to be immediately due and payable as liquidated damages under this
Agreement and not as a penalty, whereupon the same shall become immediately due
and payable;

 

(b)          Have reasonable access to and inspect, examine and make copies of
the books and records and any and all accounts, data and income tax and other
tax returns of the Company during regular business hours of the Company if
reasonably necessary in the opinion of the Trustee; or

 

(c)          Take whatever action at law or in equity as may appear necessary or
desirable to collect the amounts then due and thereafter to become due, or to
enforce performance and observance of any obligation, agreement or covenant of
the Company under this Agreement.

 

Any amounts collected pursuant to action taken under this Section shall be paid
into the Bond Fund and applied in accordance with the provisions of the
Indenture.

 

22

 

  

Section 8.03         No Remedy Exclusive.

 

Subject to Section 9.02 of the Indenture, no remedy herein conferred upon or
reserved to the Issuer or the Trustee is intended to be exclusive of any other
available remedy or remedies, but each and every such remedy shall be cumulative
and shall be in addition to every other remedy given under this Agreement or now
or hereafter existing at law or in equity. No delay or omission to exercise any
right or power accruing upon any Default shall impair any such right or power or
shall be construed to be a waiver thereof, but any such right or power may be
exercised from time to time and as often as may be deemed expedient. In order to
entitle the Issuer or the Trustee to exercise any remedy reserved to it in this
Article, it shall not be necessary to give any notice, other than such notice as
may be required in this Article. Such rights and remedies as are given the
Issuer hereunder shall also extend to the Trustee, and the Trustee and the
Owners of the Bonds, subject to the provisions of the Indenture, shall be
entitled to the benefit of all covenants and agreements herein contained.

 

Section 8.04         Agreement to Pay Attorneys’ Fees and Expenses.

 

In the event the Company should default under any of the provisions of this
Agreement and the Issuer or the Trustee should employ attorneys or incur other
expenses for the collection of payments required hereunder or the enforcement of
performance or observance of any obligation or agreement on the part of the
Company herein contained, the Company agrees that it will on demand therefor pay
to the Issuer and the Trustee the reasonable fee of such attorneys and such
other expenses so incurred by the Issuer.

 

Section 8.05         No Additional Waiver Implied by One Waiver.

 

In the event any agreement contained in this Agreement should be breached by
either party and thereafter waived by the other party, such waiver shall be
limited to the particular breach so waived and shall not be deemed to waive any
other breach hereunder.



23

 

  

ARTICLE IXMISCELLANEOUS

 

Section 9.01         Term of Agreement.

 

This Agreement shall remain in full force and effect from the date hereof to and
including June 1, 2043, or until such time as all of the Bonds and the fees and
expenses of the Issuer, the Administrative Agent and the Trustee shall have been
fully paid or provision made for such payments, whichever is later; provided,
however, that this Agreement may be terminated prior to such date pursuant to
Article V of this Agreement, but in no event before all of the obligations and
duties of the Company and ITT Holdings LLC hereunder have been fully performed,
including, without limitation, the payments of all costs and fees mandated
hereunder.

 

If the Company pays the rentals herein required, or if provision is made for
payment of the Bonds in accordance with the provisions of the Indenture, the
Company shall have the right and option, herein granted by the Issuer, to
purchase the Project from the Issuer at any time during the term of the
Agreement after or simultaneously with payment (or provision for payment in
accordance with the Indenture) in full of the principal of and the interest and
premium (if any) on the Bonds and all fees, charges and disbursements of the
Trustee, accrued and to accrue until the date of such full payment, at and for a
purchase price of $1000 plus the related costs and expenses (including
reasonable attorneys’ fees) incurred by the Issuer in connection with the
Company’s exercise of such option. To exercise any such purchase option, the
Company shall notify the Issuer in writing not less than thirty (30) days prior
to the date on which it proposes to effect such purchase and, on the date of
such purchase, shall pay the aforesaid purchase price to the Issuer in cash,
whereupon the Issuer will, by bills of sale and deed or other appropriate
instruments, transfer and convey the Project (in its then condition, whatever
that may be) to the Company, subject only to such liens, encumbrances and
exceptions to which title thereto was subject when this Agreement was delivered,
those to the creation or suffering of which the Company consented (except for
this Agreement and the Indenture) and those resulting from the failure of the
Company to perform or observe any of the agreements or covenants on its part
herein contained. Nothing herein contained shall be construed to give the
Company any right to any rebate to or refund of any rental paid by it hereunder
prior to the exercise by it of the purchase option hereinabove granted, even
though such rental may have been wholly or partially prepaid.

 

Section 9.02         Notices.

 

All notices, certificates or other communications hereunder shall be
sufficiently given and shall be deemed given when delivered or mailed by
registered mail, postage prepaid, addressed as follows:

 

If to the Issuer:The Industrial Development Board of the

Parish of Ascension, Louisiana, Inc.

6967 Highway 22-A

Sorrento, Louisiana 70778

Attention: President

 

24

 

  

If to the Trustee:US Bank National Association



1349 West Peachtree, NW

Two Midtown Plaza, Suite 1050

Atlanta, Georgia 30309

Attention: Corporate Trust Department

 

If to the Company:IMTT-Geismar

321 St. Charles Ave.

New Orleans, Louisiana 70130

Attention: John Siragusa

 

If to the Administrative Agent:SunTrust Bank

333 Peachtree Road, NE

Atlanta, Georgia 30326

Attention: David Edge

 

If to Fitch:Fitch, Inc.One State Street Plaza

New York, New York 10004

Attention: Structured Finance

 

If to Moody’s:Moody’s Investors Service, Inc.

99 Church Street

New York, New York 10007

Attention: Corporate Department, Structured Finance Group

 



 If to S&P:Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business





55 Water Street

New York, New York 10041

Attention: Corporate Finance Department

 

A duplicate copy of each notice, certificate or other communication given
hereunder by the Issuer or the Company or ITT Holdings LLC shall also be given
to the Trustee and the Credit Provider (if any). The Issuer, the Company, ITT
Holdings LLC, the Trustee, the Credit Provider (if any) and the Confirming Bank
(if any), may, by written notice given hereunder, designate any further or
different addresses to which subsequent notices, certificates or other
communications shall be sent.

 

Section 9.03         Binding Effect.

 

This Agreement shall inure to the benefit of and shall be binding upon the
Issuer, the Company, ITT Holdings LLC the Credit Provider (if any), the
Confirming Bank (if any), the Trustee, the Administrative Agent, the Owners of
Bonds and their respective successors and assigns, subject, however, to the
limitations contained in Section 2.02(b) hereof.

 

25

 

  

Section 9.04         Severability.

 

In the event any provision of this Agreement shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.

 

Section 9.05         Amounts Remaining in Funds.

 

Subject to the provisions of Section 6.11 of the Indenture, it is agreed by the
parties hereto that any amounts remaining in any account of the Bond Fund, the
Project Fund, or any other fund (other than the Rebate Fund) created under the
Indenture upon expiration or earlier termination of this Agreement, as provided
in this Agreement, after payment in full of the Bonds (or provision for payment
thereof having been made in accordance with the provisions of the Indenture) and
the fees and expenses of the Trustee in accordance with the Indenture, shall
belong to and be paid to the Company by the Trustee.

 

Section 9.06         Amendments, Changes and Modifications.

 

Subsequent to the issuance of Bonds and prior to their payment in full (or
provision for the payment thereof having been made in accordance with the
provisions of the Indenture), and except as otherwise herein expressly provided,
this Agreement may not be effectively amended, changed, modified, altered or
terminated without the written consent of the Trustee and, prior to a Credit
Facility Termination Date (if any) and payment of all amounts payable to the
Credit Provider (if any) under a Credit Agreement (if any), the consent of the
Credit Provider (if any), in accordance with the provisions of the Indenture.

 

Section 9.07         Execution in Counterparts.

 

This Agreement may be simultaneously executed in several counterparts, each of
which shall be an original and all of which shall constitute but one and the
same instrument.

 

Section 9.08         Applicable Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State.

 

Section 9.09         Captions.

 

The captions and headings in this Agreement are for convenience only and in no
way define, limit or describe the scope or intent of any provisions or Sections
of this Agreement.

 

26

 

  

[signature page to Amended and Restated Lease Agreement]

 

IN WITNESS WHEREOF, the Issuer and the Company have caused this Agreement to be
executed in their respective corporate names and their respective corporate
seals to be hereunto affixed and attested by their duly authorized officers, all
as of the date first above written.

 

(SEAL) THE Industrial Development Board of the Parish of Ascension, Louisiana,
Inc.         Attest:           By:         President       By:        
Secretary-Treasurer       IMTT-GEISMAR           By:       Name:   John Siragusa
    Title: Chief Banking Officer                     By:       Name: James May  
  Title: Senior Vice President-Treasurer and Chief Financial Officer

 

JOINDER OF ITT HOLDINGS LLC

 

ITT HOLDINGS LLC executes this Joinder solely for the purposes of agreeing to
the agreements, covenants and terms contained in this Agreement where it is
expressly referenced.

 



  ITT HOLDINGS LLC       By:     Name:     Title:         By:     Name:    
Title  

 

 

